DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation of the priority document has been received in this application.

Drawings
The drawings are objected to because Fig(s). 1, 2, 4, and 10 show(s) an exploded view of the invention, but does not include the appropriate dashed lines or brackets.
The drawings are objected to because Fig(s). 8, 16, and 31 illustrate several views within the same drawing; but each view should be placed in a separate figure.  See MPEP § 608.02 and 37 C.F.R. § 1.84(i).
The drawings are objected to because Figs. 11-13 each include multiple reference characters associated with the same leader line.  For example, in Fig. 11, reference characters “10” and “11R” are each associated with same leader line.
The drawings are objected to because Figs. 18-30, 32, 33, 35A, 36, and 38-45 each contain extraneous text outside of the flow diagrams, which should be removed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification of the disclosure is objected to because of the following informalities:
Each paragraph contains an appropriate paragraph number; however, the body of the paragraph begins on a new line.  See 37 C.F.R. 1.52(b)(6) which states “the numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph…A gap, equivalent to approximately four spaces, should follow the number.”
Appropriate correction is required.

Claim Objections
Claims 12 and 20 are objected to because of the following informalities:
Claim 12 line 2 reads “wherein the elastic members includes a spiral spring” but is suggested to read --wherein each of the elastic members comprises a spiral spring-- for grammatical flow and to conform to current US practice.  Claim 20 line 2 suffers from the same deficiency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a left actuator portion…generates an assist torque of assisting a motion of the left thigh” in claim 1 lines 3-4 and “a right actuator portion…generates an assist torque of assisting a motion of the right thigh” in claim 1 lines 6-7.  Such limitations also are “a left torque related detector configured to detect” in claim 1 line 9 and “a right torque related detector configured to detect” in claim 1 line 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, the left and right torque related detectors are being interpreted in accordance with Para. 14 of the present application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim limitations “left actuator portion” and “right actuator portion” invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The Examiner notes that the specification refers to a “left actuator unit” and a “right actuator unit” and discloses corresponding structure that forms those units.  However, at this time, it is unclear if the left and right actuator units referred to in the specification are intended to be the same as the left and right actuator portions referred to in the claims.
Regarding claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tool” in line 2 is used by the claim to mean “wearable harness,” while the accepted meaning is “something that helps you to do a particular activity.” The term is indefinite because the specification does not clearly redefine the term.
Regarding claim 3, line 4 recites the limitation “the torques,” which renders the claim unclear.  It is unclear if this is intended to be the wearer torque, the assist torque, a combination of the two, or some other unspecified torque(s).  Claim 3 line 7 suffers from a similar deficiency.
Regarding claim 3, line 8 recites the limitation “and are larger than a second predetermined threshold,” which renders the claims unclear.  It is unclear what value or amount is being compared against the second threshold.
Regarding claim 13, line 38 recites the limitations “the first rotation torque” and “the second rotation torque,” each of which lack antecedent basis in the claim.
Regarding claim 14, line 3 recites the limitation “the difference,” which lacks antecedent basis in the claim.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2018/0092792 to Ohta et al (herein Ohta) in view of US Pat. Pub. 2019/0125614 to Murakami et al (herein Murakami).
Regarding claim 1, Ohta discloses a power assist suit (assistance apparatus 60, Fig. 1) comprising: a body wearing tool (brace 62 and support frame portion 64, Fig. 2) configured to be worn around at least a waist of a wearer (at least the support frame portion 64 extends around the waist of a user, Fig. 2); a left actuator portion (assistance mechanism 20 and output link 30 located on the left side of the apparatus 60, Fig. 2) configured to be attached to the body wearing tool and worn on a left thigh of the wearer (output link 30 is attached to the left thigh via link brace 35 and is supported on side plate potion 64x of support frame portion 64, Figs. 1-2), such that the left actuator portion generates an assist torque of assisting a motion of the left thigh with respect to the waist of the wearer (assistance mechanism 20 generates a torque via motor 40 along axis 20J which corresponds with the hip joint of the wearer, Para. 49, Fig. 2); a right actuator portion (assistance mechanism 20 and output link 30 located on the right side of the apparatus 60, Fig. 2) configured to be attached to the body wearing tool and worn on a right thigh of the wearer (output link 30 is attached to the left thigh via link brace 35 and is supported on side plate potion 64x of support frame portion 64, Figs. 1-2), such that the right actuator portion generates an assist torque of assisting a motion of the right thigh with respect to the waist of the wearer (assistance mechanism 20 generates a torque via motor 40 along axis 20J which corresponds with the hip joint of the wearer, Para. 49, Fig. 2); a left-torque-related amount detector configured to detect a left-torque-related amount (on the left side of the apparatus 60 [right side as viewed in Fig. 2], “the spiral spring 24, the motor rotation angle detection section 42 and the output link pivotal angle detection section 43 jointly enable torque calculation [determination] and function as a torque detection section,” Para. 58), which is a torque related to a left wearer torque and a left assist torque, the left wearer torque being a torque input from the left thigh of the wearer to the left actuator portion (the angle detected by output link pivotal angle detection section 43, which is the angle of the output link 30, correlates to the wearer torque, “a subject person torque input from a subject person to the spiral spring 24 via the output link 30 and the reducer 26 as a result of a subject person making an assistance subject body part pivot with his/her own strength,” Para. 59), the left assist torque being the assist torque generated by the left actuator portion (the angle detected by motor rotation angle detection section 42, which is the angle of the output shaft of motor 40, correlates to the assist torque, “an assistance torque output from the rotation shaft 41 of the motor 40,” Para. 59); a right-torque-related amount detector configured to detect a right-torque-related amount (on the right side of the apparatus 60 [left side as viewed in Fig. 2], “the spiral spring 24, the motor rotation angle detection section 42 and the output link pivotal angle detection section 43 jointly enable torque calculation [determination] and function as a torque detection section,” Para. 58), which is a torque related to a right wearer torque and a right assist torque, the right wearer torque being a torque input from the right thigh of the wearer to the right actuator portion (the angle detected by output link pivotal angle detection section 43, which is the angle of the output link 30, correlates to the wearer torque, “a subject person torque input from a subject person to the spiral spring 24 via the output link 30 and the reducer 26 as a result of a subject person making an assistance subject body part pivot with his/her own strength,” Para. 59), the right assist torque being the assist torque generated by the right actuator portion (the angle detected by motor rotation angle detection section 42, which is the angle of the output shaft of motor 40, correlates to the assist torque, “an assistance torque output from the rotation shaft 41 of the motor 40,” Para. 59); and a controller (controller 52 in control box 50, Fig. 2).  Ohta does not disclose wherein the controller is configured to automatically switch a motion mode based on the left- torque-related amount and the right-torque-related amount.
However, Murakami teaches an assistance apparatus (100, Fig. 1) including wherein the controller (control unit 120, Fig. 3) is configured to automatically switch a motion mode based on the left- torque-related amount and the right-torque-related amount (control unit 120 obtains an operation mode operates the apparatus 100 in accordance with the given motion, Para. 168, Figs. 3 and 24, the operation mode may include lifting an object in which the user is assisted to pick-up an object, Paras. 168 and 179, the operation mode may also include a lowering mode which is the inverse of the lifting mode, Para. 168, the operation mode may also include a carrying mode and walking mode in which the person walks across the ground whether carrying an object or not, Paras. 168-170 and 173-174, Fig. 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Ohta to include differentiated modes of motion as taught by Murakami in order to facilitate the apparatus providing beneficial assistance to the user in a wider variety of exertion scenarios.
Regarding claim 2, the modified Ohta discloses all the claimed limitations as discussed above with respect to the rejection of claim 1.
Modified Ohta further discloses wherein the motion mode includes three modes whose assist motions are different from one another (Murakami motion mode includes lifting, lowering, and walking, Murakami Para. 168), the motion mode including: a lifting mode of assisting a lifting operation in which the wearer lifts up an object (Murakami lifting mode assists a user in lifting an object, Paras. 168 and 179); a lowering mode of assisting a lowering operation in which the wearer puts down the object (Murakami lowering mode, which is the inverse of the lifting mode, assists a user in lowering a held object, Para. 168); and a walking mode of assisting a walking motion in which the wearer walks (Murakami walking/transport modes assist a user walking with or without a held object, Murakami Paras. 168-170 and 173-174, Murakami Fig. 24), and wherein the controller is configured to switch or maintain the motion mode to one of the lifting mode, the lowering mode, and the walking mode, based on the left-torque-related amount and the right-torque-related amount (Ohta controller 52, with Murakami motion modes, controls the operation of Ohta apparatus 60 to stay in one Murakami mode or switch to another Murakami mode). 
Regarding claim 3, the modified Ohta discloses all the claimed limitations as discussed above with respect to the rejection of claim 2.
Modified Ohta further discloses wherein the controller (Ohta controller 52 with Murakami motion modes) is configured to: switch the motion mode to the lowering mode when the left-torque-related amount and the right-torque-related amount relates to the torques in a direction in which the wearer leans forward and are larger than a first predetermined threshold (Ohta controller 52 determines the direction in which the user is moving or bending based on detected angles, Ohta Para. 58, Ohta controller 52 operating the Ohta apparatus 60 in Murakami motion modes when Murakami thresholds are met, Murakami Para. 192), and switch the motion mode to the lifting mode when the left-torque-related amount and the right-torque-related amount relates to the torques in a direction opposite to the direction in which the wearer leans forward and are larger than a second predetermined threshold (Ohta controller 52 determines the direction in which the user is moving or bending based on detected angles, Ohta Para. 58, Ohta controller 52 operating the Ohta apparatus 60 in Murakami motion modes when Murakami thresholds are met, Murakami Para. 192).
Regarding claim 4, the modified Ohta discloses all the claimed limitations as discussed above with respect to the rejection of claim 1.
Ohta further discloses wherein the left-torque-related amount detector includes a left thigh angle detector configured to detect a swing angle of the left thigh with respect to the waist of the wearer (output link pivotal angle detection section 43 located on the left side of apparatus 60, Fig. 2), and wherein the right-torque-related amount detector includes a right thigh angle detector configured to detect a swing angle of the right thigh with respect to the waist of the wearer (output link pivotal angle detection section 43 located on the right side of apparatus 60, Fig. 2).
Regarding claim 19, the modified Ohta discloses all the claimed limitations as discussed above with respect to the rejection of claim 1.
Ohta further discloses wherein the controller includes a communication portion (control box 50 may also include a wireless communication device 53, Para. 129), wherein the communication portion transmits data to an analysis system (the communication device 53 enables “transmission of data on a state of load…on a subject person…working in a predetermined production process to another analysis apparatus or operation device via a network connected to the communication device 53,” Para. 129), and wherein the communication portion receives an analysis information from the analysis system (“the analysis apparatus or operation device can determine a value…and transmit the value…to the controller 52 of the control box 50 via the network).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Ohta and Murakami, as applied to claim 3 above, and further in view of US Pat. Pub. 2018/0235831 to Jang (herein Jang).
Regarding claim 5, the modified Ohta discloses all the claimed limitations as discussed above with respect to the rejection of claim 3.  Ohta, as modified above does not disclose a storage portion in which a learning model is stored, wherein the controller is configured to perform a machine learning with the learning model, such that the controller adjusts values of the first predetermined threshold and the second predetermined threshold, respectively.
However, Jang teaches a walking assistance device (Fig. 1) including a storage portion in which a learning model is stored (controller 100 includes a memory 112, Para. 50, the controller 100 having machine learning module, Para. 69), wherein the controller is configured to perform a machine learning with the learning model (controller 100 uses the machine learning to adapt, Para. 69), such that the controller adjusts values of the first predetermined threshold and the second predetermined threshold, respectively (the controller 100 adjusts operation parameters of the walking assistance according to the user’s gait and individual parameters, Para. 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of modified Ohta to include a machine learning model as taught by Jang in order to customize the torque applied to the user’s thighs to the user’s specific biological need.

Claims 6-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohta and Murakami, as applied to claim(s) 1 above, and further in view of US Pat. 5,036,312 to Lester (herein Lester).
Regarding claim 6, the modified Ohta discloses all the claimed limitations as discussed above with respect to the rejection of claim 1.
Ohta further discloses wherein each of the left actuator portion and the right actuator portion includes: an output link configured to be worn on one of the left thigh and the right thigh of the wearer (output link 30, Fig. 2) and to move rotationally around a joint of the one of the left thigh and the right thigh (output link 30 rotates about axis 20J in line with the user’s hip, Fig. 2); an actuator (motor 40, Fig. 4) including an output shaft (rotation shaft 41, Fig. 4) configured to generate the assist torque of assisting a rotational movement around the joint of the one of the left thigh and the right thigh via the output link (rotation shaft 41 transmits torque to the output link 30, Para. 53); an elastic member (spiral spring 24, Fig. 4) configured to accumulate a synthetic torque obtained by synthesizing the wearer torque input from the output link moved rotationally by a force of the wearer and the assist torque input from the output shaft in the one of the left thigh and the right thigh (spring 24 stores torque between ends 24e, 24y, Para. 54), one end of the elastic member being connected to the output link (end 24e connects to the torque transmission shaft 22p attached to motor 40, Fig. 4), the other end of the elastic member being connected to the output shaft of the actuator (end 24y attaches to output link 30 through speed reducer 26, Fig. 4); and a deformation state detector configured to detect a deformation state in which the elastic member is deformed (controller 52 includes components to detect an expansion/contraction state of the spiral spring 24, Para. 62), wherein the controller is configured to control the left actuator portion and the right actuator portion (controller 52 operates both motors 40 on each side of the apparatus 60, Para. 64, Fig. 4), and wherein the controller includes: a synthetic torque acquisition portion (calculation section 52A of controller 52, Para. 59) configured to acquire the synthetic torque accumulated in the elastic member based on the deformation state of the elastic member (torque is calculated by calculation section 52A, Para. 62), the deformation state being detected with the deformation state detector of each of the left actuator portion and the right actuator portion (controller 52 detects the expansion/contraction state of spiral spring 24, Para. 62).  Ohta, as modified above, does not disclose a spring failure determination portion configured to determine whether the elastic member of each of the left actuator portion and the right actuator portion is to fail, 
However, Lester teaches a spring failure detection system (abstract) including a spring failure determination portion configured to determine whether the elastic member of each of the left actuator portion and the right actuator portion is to fail (the failure detection device 4 is configured to “detect the imminent failure of a spring…that would change its ohmic resistance. This device would monitor the omhic resistance value of the spring and compare it to a fixed reference value,” Col. 3 lines 7-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of modified Ohta to include a spring failure detection system as taught by Lester in order to provide an early warning device prior to a device failure (Lester Col. 3 lines 11-16).
Modified Ohta further discloses the spring failure determination portion determines based on the synthetic torque accumulated in the elastic member acquired via the synthetic torque acquisition portion (Ohta controller 52 calculates and monitors the torque in Ohta spiral spring 24 to determine an imminent failure using Lester failure determination).
Regarding claim 7, the modified Ohta discloses all the claimed limitations as discussed above with respect to the rejection of claim 6.
Modified Ohta further discloses wherein the spring failure determination portion is configured to determine that the elastic member is to fail when the synthetic torque acquired via the synthetic torque acquisition portion is equal to or greater than a predetermined torque threshold (Ohta controller 52 including Lester failure detection device 4 compares a detected state of the spring with a Lester reference value).
Regarding claim 8, the modified Ohta discloses all the claimed limitations as discussed above with respect to the rejection of claim 6.
Modified Ohta further discloses a power supply portion (Ohta electric power supply unit 56, Para. 63) configured to supply an electric power to the left actuator portion and the right actuator portion (Ohta power unit 56 controls the flow of power to the motors 40 through motor driver 54, Para. 63), wherein the controller includes a power supply control portion which controls to stop supplying the electric power to the left actuator portion and the right actuator portion when the spring failure determination portion determines that the elastic member is to fail (Ohta electric power supply unit 56 controls the flow of energy to the Ohta motors 40 based on Lester spring failure detection device 4).
Regarding claim 9, the modified Ohta discloses all the claimed limitations as discussed above with respect to the rejection of claim 6.
Ohta further discloses wherein the deformation state detector includes: an output shaft rotation angle detection device (motor rotation angle detection section 42, Fig. 4) configured to detect a rotation angle of the output shaft (detection section 42 measures the angle of the rotational shaft 41 of motor 40, Para. 57); and an output link rotational movement angle detection device (output link pivotal angle detection section 43, Fig. 4) configured to detect a rotational movement angle of the output link (detection section 43 detects the angular position of the output link 30, Para. 52), and wherein the synthetic torque acquisition portion is configured to acquire each of the synthetic torques based on the rotation angle of the output shaft detected by the output shaft rotation angle detection device and the rotational movement angle of the output link detected by the output link rotational movement angle detection device (“the actual link angle is detected by the controller 52 based on the detection signal input from the output link pivotal angle detection section 43 to the controller 52. The actual motor shaft angle is detected by the controller 52 based on the detection signal input from the motor rotation angle detection section 42 to the controller 52…The actual combined torque τ is calculated by the controller 52 based on the actual link angle [and] the actual motor shaft angle,” Para. 62).
Regarding claim 10, the modified Ohta discloses all the claimed limitations as discussed above with respect to the rejection of claim 9.
Ohta further discloses wherein each of the left actuator portion and the right actuator portion includes a speed reducer (reducer 26, Fig. 4) including a speed-reducing shaft connected to the output link (output rotation member 26p, Fig. 4), and including a speed-increasing shaft connected to the output link rotational movement angle detection device (input rotation member 26e, Fig. 4).
Regarding claim 11, claim 1 recites essentially the same limitations as those found in claims 1 and 6.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 11.
Regarding claim 12, the modified Ohta discloses all the claimed limitations as discussed above with respect to the rejection of claim 6.
Ohta further discloses wherein the elastic members includes a spiral spring (spiral spring 24 is a spiral spring, Para. 53, Fig. 4).

Claims 13-18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohta and Murakami, as applied to claim 1 above, and further in view of US Pat. Pub. 2016/0158086 to Schmitt et al (herein Schmitt).
Regarding claim 13, claim 13 recites many of the same limitations as those found in claims 6 and 8.  For the sake of brevity, only those new limitations appearing here will be addressed below.
Ohta further discloses a first rotational movement torque acquisition portion configured to acquire a first rotational movement torque of moving rotationally the output link of each of the left actuator portion and the right actuator portion, based on the synthetic torque accumulated in the elastic member acquired via the synthetic torque acquisition portion (controller 52 determines the torque in the output link 30 based on the determination of torques and angles performed by calculation section 52A, Para. 62); a current detector configured to detect a current value supplied to each of the left actuator portion and the right actuator portion (controller 52 is capable of sensing the current supplied to each motor 40, Para. 62); a second rotational movement torque acquisition portion configured to acquire a second rotational movement torque of moving rotationally the output link of each of the left actuator portion and the right actuator portion, based on the current value supplied to each of the left actuator portion and the right actuator portion detected with the current detector (the controller 52 derives “a torque of, e.g., a motor can be calculated from at least either of a rotation speed of the motor and a drive current for the motor,” Para. 68).  Ohta, as modified above, does not disclose a device failure determination portion configured to determine whether the deformation state detector of each of the left actuator portion and the right actuator portion fails, based on a difference between the first rotation torque and the second rotation torque.
However, Schmitt teaches a lower limb exerciser (Fig. 1) including a device failure determination portion configured to determine whether the deformation state detector of each of the left actuator portion and the right actuator portion fails, based on a difference between the first rotation torque and the second rotation torque (data processing unit 200 receives data from torque sensor 60 and current supplied to motors 41-43, Para. 186, processing unit 200 compares the two data sets to determine inconsistencies, Para. 187, a failure condition is determined if the inconsistency exceeds a predetermined threshold value, Para. 187).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of modified Ohta to include device failure determination as taught by Schmitt in order to determine when the assistance apparatus no longer supplies needed assistance to accomplish the user’s objectives in lifting/lowering/walking.
Regarding claim 14, the modified Ohta discloses all the claimed limitations as discussed above with respect to the rejection of claim 13.
Modified Ohta further discloses wherein the device failure determination portion is configured to determine that the deformation state detector fails when the difference between the first rotational movement torque and the second rotational movement torque is equal to or greater than a predetermined error threshold (Ohta controller 52 compares the Schmitt inconsistencies with a Schmitt reference value to determine if the device has failed, Schmitt Paras. 185-187).
Regarding claim 15, claim 15 recites essentially the same limitations as those found in claim 8.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 15.
Regarding claim 16, claim 16 recites essentially the same limitations as those found in claim 9.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 16.
Regarding claim 17, claim 17 recites essentially the same limitations as those found in claim 14.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 17.
Regarding claim 18, claim 18 recites essentially the same limitations as those found in claim 10.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 18.
Regarding claim 20, claim 20 recites essentially the same limitations as those found in claim 12.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,610,439 (herein reference claim 1) in view of US Pat. Pub. 2018/0272525 to Kumeno et al (herein Kumeno).
Regarding the instant claim 1, the reference claim 1 discloses a power assist suit (An assistance apparatus) comprising: a body wearing tool (a body brace) configured to be worn around at least a waist of a wearer (configured to be put on a periphery of an assistance subject body part of a subject person); a left actuator portion configured to be attached to the body wearing tool (an actuator) and worn on a left thigh of the wearer (for assisting pivoting of the assistance subject body part via the output link), such that the left actuator portion generates an assist torque of assisting a motion of the left thigh with respect to the waist of the wearer (for assisting pivoting of the assistance subject body part via the output link); a left-torque-related amount detector (a torque detection section and a torque calculation section) configured to detect a left-torque-related amount (determine a combined torque), which is a torque related to a left wearer torque and a left assist torque, the left wearer torque being a torque input from the left thigh of the wearer to the left actuator portion, the left assist torque being the assist torque generated by the left actuator portion (a combined torque that is a combination of a subject person torque input from the output link as a result of the subject person making the assistance subject body part pivot with the subject person's own strength and the assistance torque from the output shaft and the elastic body); and a controller (a controller) 
Reference claim 1 discloses an actuator portion and a torque related amount detector; but reference claim 1 is silent as to symmetric left and right actuator portions and torque related amount detectors and wherein the controller is configured to automatically switch a motion mode based on the left- torque-related amount and the right-torque-related amount.
However, Murakami teaches an assistance apparatus (100, Fig. 1) including symmetric left and right actuator portions and torque related amount detectors (apparatus 100 includes actuator units and torque/force sensors disposed symmetric on both the left and right sides of the user’s body, Paras. 114 and 145, Fig. 1), and wherein the controller (control unit 120, Fig. 3) is configured to automatically switch a motion mode based on the left- torque-related amount and the right-torque-related amount (control unit 120 obtains an operation mode operates the apparatus 100 in accordance with the given motion, Para. 168, Figs. 3 and 24, the operation mode may include lifting an object in which the user is assisted to pick-up an object, Paras. 168 and 179, the operation mode may also include a lowering mode which is the inverse of the lifting mode, Para. 168, the operation mode may also include a carrying mode and walking mode in which the person walks across the ground whether carrying an object or not, Paras. 168-170 and 173-174, Fig. 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Ohta to include differentiated modes of motion as taught by Murakami in order to facilitate the apparatus providing beneficial assistance to the user in a wider variety of exertion scenarios.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0241539 to Agrawal et al, US 2019/0125616 to John et al, US 2013/0237884 to Kazerooni et al, US 2016/0287463 to Yue, US 2018/0228683 to Zhang et al, US 2019/0038222 to Krimon et al, US 2014/0200491 to Julin et al, US 2018/0056104 to Cromie et al, US 10,449,105 to Hollander, and US 2014/0100492 to Nagasaka each recite a wearable orthotic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785